Citation Nr: 1746078	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-30 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of service connection for bilateral sensorineural hearing loss.

2.  Whether new and material evidence has been received with respect to the claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jacob E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision and November 2012 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  In an August 2010 rating decision that was not timely perfected, the RO denied the claims for service connection for bilateral sensorineural hearing loss and tinnitus; no new and material evidence was received within one year of the decision. 

2.  The evidence received since the August 2010 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for tinnitus. 

3.  The evidence received since the August 2010 rating decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  The August 2010 rating decision that denied entitlement to service connection for bilateral sensorineural hearing loss and tinnitus became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302 (2016).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral sensorineural hearing loss, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
	
3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for tinnitus, and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim. See 38 U.S.C.A. §5108; 38 C.F.R. §3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The RO denied service connection for bilateral sensorineural hearing loss and tinnitus in an August 2010 rating decision.  The RO found that the Veteran's hearing loss and tinnitus were not linked to service (the so-called "nexus" requirement) and there was no medical evidence to support a link.  After the August 2010 rating decision, the Veteran filed a notice of disagreement in September 2010, a statement of the case (SOC) was issued in September 2011, denying service connection for bilateral sensorineural hearing loss and tinnitus because there was no medical opinion linking the Veteran's bilateral sensorineural hearing loss or tinnitus to his service.  The Veteran was notified of his appellate rights, but he did not file his 
VA form 9 until more than 60 days from the issuance of the Statement of the Case.  Therefore, the August 2010 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. §§  3.104, 20.202.  The RO notified the Veteran in a March 2012 letter that the Form 9 was received late, and it was noted in a June 2012 letter from the RO, which explained that new and material evidence would be necessary to reopen the claim.  Accordingly, the Board finds that the current matters on appeal stem from the October 2012 rating decision and November 2012 notification letter, which addressed the Veteran's claim under the new and material evidence standard.

II.  Hearing loss

The Veteran has not presented new and material evidence relevant to the claim for bilateral sensorineural hearing loss.  Without new and material evidence, the claim of service connection for bilateral sensorineural hearing loss cannot be reopened at this time.  38 C.F.R. § 3.156(a).  

The evidence considered with the August 2010 rating decision included service treatment records that were negative for hearing loss or threshold shifts, statements from the Veteran that he was exposed to significant noise in service working on jet engineers on an aircraft carrier and had hearing loss caused by active duty, internet information from the Navy about how noise exposure could cause hearing loss, 
VA treatment records and a July 2010 VA examination.  The August 2010 rating decision noted there is no medical opinion of record linking the Veteran's bilateral sensorineural hearing loss to his in-service noise exposure.  Here, for evidence to be material, it must relate to the nexus element linking service to the Veteran's bilateral sensorineural hearing loss.

Evidence received more than one year after the August 2010 rating decision include the Veteran's February 2013 Notice of Disagreement (NOD) and additional VA treatment records.  VA treatment records note the Veteran suffers from hearing loss and is prescribed hearing aids.  In the February 2013 NOD, the Veteran stated that he was exposed to significant noise in service.  The statements of the Veteran are duplicative of his earlier statements and the medical evidence showing a current hearing loss (which was shown upon examination in July 2010) is cumulative.  Evidence that is duplicative or merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Shade, 24 Vet. App. at 117-20.  The evidence of current hearing loss and the Veteran's statements as to the etiology of his hearing loss are duplicative or cumulative of the Veteran's statements and audiological exams already of record, nor are they material because the Veteran is not competent to provide a medical nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007).


III.  Tinnitus

The Veteran has not presented new and material evidence relevant to the claim for tinnitus.  Without new and material evidence, the claim of service connection for tinnitus cannot be reopened at this time.  38 C.F.R. § 3.156(a).  

The evidence considered with the August 2010 rating decision included service treatment records that were negative for hearing loss or threshold shifts, statements from the Veteran that he had tinnitus caused by active duty, internet information from the Navy about how noise exposure could cause tinnitus, VA treatment records and a July 2010 VA examination.  The August 2010 rating decision noted there is no medical opinion linking the Veteran's tinnitus to his in-service noise exposure and that the Navy information does not apply specifically to the Veteran's claim.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  For evidence to be material, it must relate to the nexus element linking service to the Veteran's bilateral sensorineural hearing loss.  Id.

Evidence received more than a year after the August 2010 rating decision include the Veteran's February 2013 NOD and additional VA treatment records.  In the February 2013 NOD, the Veteran stated that his hearing loss was caused by his service.  While the Veteran did not specifically refer to tinnitus, the Veteran wrote that he disagreed with all the decision for both claims in the October 2012 rating decision.  This evidence is cumulative of the Veteran's prior statements.  The VA treatment records include a July 2014 audiological exam, in which the Veteran did not report tinnitus.  This evidence is not material because it does not raise a reasonable possibility of substantiating the Veteran's claim, as it does not provide competent evidence of an unestablished fact, a nexus between the Veteran's service and tinnitus.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for bilateral sensorineural hearing loss is denied.

New and material evidence not having been received, the petition to reopen the claim for service connection for tinnitus is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


